Per Curiam.

A Board of Estimate resolution, changing the grade of a street and a direction to the landlord to correct the foundation of his building in accordance with such modification, do not thereby render occupancy of housing accommodations illegal and thus obviate the necessity of procuring a certificate of eviction from the Bent Administrator (Garber v. Egger, 132 N. Y. S. 2d 371).
The orders should be reversed, with $10 costs, and motion granted.
Eder, Hecht and Tilzer, JJ., concur.
Orders reversed, etc.